Citation Nr: 0930608	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-31 036	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to March 7, 2000 
for the grant of service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to an effective date prior to March 7, 2000 
for the grant of service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to an effective date prior to March 7, 2000 
for the grant of service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and March 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO) and Board remand.  

In a May 2000 statement, the Veteran raised the issue of 
whether there was clear and unmistakable error (CUE) in the 
RO's December 1976 rating decision which denied entitlement 
to service connection for a back disorder.  This issue has 
not been developed for appellate review, and is therefore 
referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  In January 2002, the RO granted service connection for 
degenerative disc disease of the cervical spine, and assigned 
a 40 percent evaluation, effective March 7, 2000.  The 
Veteran did not timely appeal this decision.

2.  In January 2002, the RO granted service connection for 
degenerative disc disease of the lumbar spine, and assigned a 
40 percent evaluation, effective March 7, 2000.  The Veteran 
did not timely appeal this decision.

3.  In January 2002, the RO granted service connection for 
dysthymia, and assigned a 50 percent evaluation, effective 
March 7, 2000.  The Veteran did not timely appeal this 
decision.

4.  In April 2004, the Veteran filed claims for entitlement 
to effective dates prior to March 7, 2000 for service-
connected degenerative disc disease of the cervical spine, 
degenerative disc disease of the lumbar spine, and dysthymia.



CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date prior to 
March 7, 2000 for the grant of service connection for 
degenerative disc disease of the cervical spine is dismissed.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The claim of entitlement to an effective date prior to 
March 7, 2000 for the grant of service connection for 
degenerative disc disease of the lumbar spine is dismissed.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The claim of entitlement to an effective date prior to 
March 7, 2000 for the grant of service connection for 
dysthymia is dismissed.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008); Rudd v. Nicholson, 20 Vet. App. 
296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

In December 1976, the Veteran filed a claim for entitlement 
to service connection for a back injury.  In December 1976, 
the RO denied the Veteran's claim.  The Veteran did not file 
a notice of disagreement regarding the rating decision, and 
the 


December 1976 RO decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  In December 1989 and December 1996, the 
Veteran filed claims to reopen the issue of entitlement to 
service connection for a back injury.  In April 1990 and 
March 1998 rating decisions, the RO denied the Veteran's 
claims to reopen because new and material evidence had not 
been received.  The Veteran did not file a timely notice of 
disagreement with the April 1990 and March 1998 rating 
decisions, and they are final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  The Veteran again filed a claim to reopen 
the issue of entitlement to service connection for a back 
injury, which was denied by a June 1998 rating decision.  The 
Veteran filed a timely notice of disagreement in July 1998, 
and perfected his appeal in September 1998.  In a February 
1999 decision, the Board denied the Veteran's claim to reopen 
the issue of entitlement to service connection for a back 
injury because new and material evidence had not been 
received.  The Board's February 1999 decision is final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  
In March 1999 and March 2000, the Veteran submitted a claim 
to reopen the issue of entitlement to service connection for 
a back injury and a claim for entitlement to service 
connection for dysthymia.  In a January 2002 rating decision, 
the RO granted service connection for degenerative disc 
disease of the cervical spine, and assigned a 40 percent 
evaluation, effective March 7, 2000; granted service 
connection for degenerative disc disease of the lumbar spine, 
and assigned a 40 percent evaluation, effective March 7, 
2000; and granted service connection for dysthymia and 
assigned a 50 percent evaluation, effective March 7, 2000.  
As discussed below, the Veteran did not submit a timely 
notice of disagreement to the January 2002 rating decision, 
and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

In April 2004, the Veteran submitted the present claim for 
entitlement to an effective date prior to March 7, 2000 for 
his service-connected degenerative disc disease of the 
cervical spine, degenerative disc disease of the lumbar 
spine, and dysthymia.  Specifically, the Veteran requested 
"back pay from 75-76 era to 4-2000."  In July 2004, the RO 
notified the Veteran that his statement would not be 


accepted as a notice of disagreement to the January 2002 
rating decision because it was not timely filed.  In various 
subsequent statements, the Veteran argued that he did not 
file a timely notice of disagreement to the January 2002 
rating decision as a "direct result of [his] mental 
illness" and that his paranoia was severe from 1999 to 2004.

The medical evidence of record from January 2002 through 
January 2003 does not reflect that the Veteran's psychiatric 
disorder was severe during that time period.  A July 2001 VA 
mental disorders examination reported that the Veteran's 
depressive disorder was well-controlled.  A November 2004 VA 
mental disorders examination report noted that the Veteran 
sought treatment for a psychiatric disorder in December 2001 
for continuation of his medication, and that an April 2002 
treatment record found him to be stable.  The November 2004 
VA examiner concluded that the severity of the Veteran's 
dysthymic disorder was unchanged since July 2001.  

After a rating decision that grants service connection and 
assigns an effective date is final, an earlier effective date 
may be established only by a request for revision of that 
decision based on CUE.  See Rudd, 20 Vet. App. at 299.  Free-
standing earlier effective date claims that could be raised 
at any time are impermissible because such claims would 
vitiate decision finality.  Rudd, 20 Vet. App. at 300.  
Accordingly, where a free-standing earlier effective date 
claim is made without a request for reconsideration due to 
CUE in the relevant rating decision, the claim must be 
dismissed.  Rudd, 20 Vet. App. at 300.

The Veteran contends that he failed to file a timely notice 
of disagreement to the January 2002 rating decision as a 
"direct result" of his "mental illness."  Pursuant to 38 
C.F.R. § 3.109(b), time limits for filing may be extended in 
some cases on a showing of "good cause."  See 38 C.F.R. § 
3.109(b) (2008).  However, the Veteran did not request any 
extension of time for filing a notice of disagreement.  In 
addition, he has not submitted any evidence to corroborate 
his allegation that he was unable to file a timely notice of 
disagreement due to his "mental illness," and the 


medical evidence of record suggests that his dysthymia was 
well-controlled, stable, and unchanged from July 2001 through 
November 2004.  Thus, the Board does not find the Veteran's 
statements that he was unable to file a timely notice of 
disagreement to the January 2002 rating decision as a result 
of his "mental illness" to be credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence); see also Caluza v. Brown, 
7 Vet. App. 498, 511 (1995) (noting that the credibility of a 
witness may be impeached by a showing of interest, bias, 
inconsistent statements, consistency with other evidence), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant 
part by statute, Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Because the 
Board does not find the Veteran's statements that he was 
unable to file a timely notice of disagreement to be 
credible, the Veteran has not shown "good cause" sufficient 
to accept his April 2004 submission as a timely notice of 
disagreement.  

Moreover, the Veteran's April 2004 claim did not express 
disagreement with the effective dates assigned in the January 
2002 rating decision, or even mention the January 2002 rating 
decision.  In his April 2004 claim, the Veteran merely 
requested "back pay from 75-76 era to 4-2000."  See 38 
C.F.R. § 20.201 (2008) ("Notice of Disagreement must be in 
terms which can be reasonably construed as disagreement with 
that determination and a desire for appellate review").  
Accordingly, the Veteran's April 2004 claim cannot be 
construed as a timely notice of disagreement to the January 
2002 rating decision.  

As the Veteran's April 2004 claims for entitlement to earlier 
effective dates were filed after the January 2002 rating 
decision was final, and the claims did not allege CUE in the 
January 2002 rating decision, the April 2004 claims for 
entitlement to earlier effective dates are free-standing 
earlier effective date claims and the Board must dismiss the 
appeal.  See Rudd, 20 Vet. App. at 300; see also Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994) (holding that plain 
statutory language is applied unless it creates absurd 
results).



ORDER

The claim of entitlement to an effective date prior to March 
7, 2000 for the grant of service connection for degenerative 
disc disease of the cervical spine is dismissed.

The claim of entitlement to an effective date prior to March 
7, 2000 for the grant of service connection for degenerative 
disc disease of the lumbar spine is dismissed.

The claim of entitlement to an effective date prior to March 
7, 2000 for the grant of service connection for dysthymia is 
dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


